TYSON, Judge.
Sonnette Rowell was indicted for theft of property in the first degree in violation of § 13A-8-3, Code of Alabama 1975. The jury found the appellant “guilty as charged in the indictment” and the trial judge set sentence at fifteen years’ imprisonment in the penitentiary.
*807i
The sole issue which the appellant raises on appeal is the sufficiency of the evidence.
On the evening of August 6, 1981, around 9:00, Major Henderson drove his car to Jerry’s Quik Stop in Birmingham. His wife and child were in the car with him. Henderson exited his vehicle and went into the store while his wife and child remained in the car. While Henderson was in the store, the appellant and another man got into the Henderson’s car and drove away. The appellant was in the back seat while the other man drove.
When Henderson came out of the store, another man told him what had happened and the two got into the man’s car and followed Henderson’s car. Then Henderson called the police. A short time later, the Henderson car was stopped by the police. The appellant and the companion were still in the car with Henderson’s wife and child.
The appellant contends that because he was not driving the Henderson vehicle, he did not obtain unauthorized control of same and therefore his conviction should be reversed. This contention is wholly without merit.
The appellant got into the Henderson vehicle and had full knowledge that neither he nor the other man had authority to do so. The question as to whether the appellant’s presence in the vehicle made him an accomplice was a question for the jury to determine after examining the surrounding circumstances. Walls v. State, 378 So.2d 1186 (Ala.Crim.App.1979), cert, denied, 378 So.2d 1193 (Ala.1980); Miller v. State, 405 So.2d 41 (Ala.Crim.App.1981).
The jury properly decided the appellant’s participation constituted aiding and abetting and therefore, his conviction is due to be affirmed under the evidence in this cause.
This record is free of error. This cause is therefore affirmed.
AFFIRMED.
All the Judges concur.